Citation Nr: 0937626	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Veteran testified in support of these claims during a 
hearing held at the RO in July 2005 in Washington, D.C., 
before the undersigned Veterans Law Judge.  

In September 2006, the Board affirmed the RO's March 2003 
rating decision.  The Veteran then appealed the Board's 
September 2006 rating decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2008, the 
Court issued a Memorandum Decision setting aside the Board's 
decision and remanding the matter to the Board for 
readjudication consistent with the Memorandum Decision.  

The Board in turn REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


REMAND

The Veteran claims entitlement to service connection for 
hypertension and to an evaluation in excess of 30 percent for 
anxiety.  Additional action is necessary before the Board 
decides these claims.  

In its Memorandum Decision, the Court found that the Board 
erred in its prior decision by failing to adjudicate whether 
the Veteran was entitled to service connection for 
hypertension on a secondary basis.  It noted that, during the 
course of the appeal, the Veteran requested an opinion 
regarding whether his hypertension and anxiety were related, 
but the Board did not secure such an opinion, failed to 
address any such relationship and, instead, denied the claim 
on a direct basis.     

The Court also found that, in its prior decision after 
concluding that the Veteran's anxiety warranted an increased 
disability rating of 50 percent, the Board limited its 
discussion solely to the factors specified in the rating 
schedule in denying a rating in excess of 50 percent.  The 
Court noted that the Board should have considered generally 
whether the Veteran's anxiety caused deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking and mood, the criteria for a 70 percent rating.     

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as the Court pointed 
out, VA did not provide the Veteran adequate assistance with 
regard to the claims being remanded such that the Board's 
decision to proceed in adjudicating them prejudiced the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Given this fact, an 
examination of the Veteran's hypertension and anxiety is 
necessary so that an examiner can more comprehensively 
discuss the etiology of the Veteran's hypertension and 
severity of his anxiety.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for hypertension 
and for an evaluation in excess of 30 
percent for anxiety.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) opine whether the Veteran's 
hypertension is proximately due to 
or the result of his service-
connected anxiety; 

b) if not, opine whether the 
nonservice-connected hypertension is 
aggravated by the anxiety; 

c) note whether all symptoms 
associated with the Veteran's 
anxiety cause deficiencies in most 
areas such as work, school, family 
relations, judgment, thinking, and 
mood; 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and   

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claims being 
remanded.  In so doing, consider whether 
the Veteran's hypertension is related to 
his anxiety on a secondary basis, 
including by aggravation.  Thereafter, if 
either benefit sought is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




